Citation Nr: 1432187	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 until April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his representative offered testimony and evidence in support of this claim before the undersigned in a March 2011 hearing.  A transcript of the hearing is of record.  

This claim was previously before the Board in April 2013 and was remanded for additional development, specifically to obtain an opinion from the Under Secretary for Benefits.  Such opinion was obtained and associated with the claims file, and the claim is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's cumulative in-service exposure to ionizing radiation measured no more than 2.25 rem.  

2.  Although it is a radiogenic disease, the competent and credible evidence fails to establish that the Veteran's thyroid cancer was caused by any in-service exposure to ionizing radiation.  

3.  The Veteran's thyroid cancer was not shown in service or for many years thereafter, and is not related to his active service.  


CONCLUSION OF LAW

The Veteran's thyroid cancer was not incurred in or aggravated by active duty, nor may it be presumed to be related to active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. § § 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.303, 3.309, 3.311 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principe, 18 Vet. App. 112 (2004); Quartuccio v. Principe, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated August 2010 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.    

VA's duty to assist has also been satisfied.  The Veteran's service treatment and personnel records are in the file.  Private treatment records identified by the Veteran have also been obtained, to the extent possible.  The RO has also sought additional evidence related to the Veteran's claimed radiation exposure with the National Personnel Records Center (NPRC) and the U.S. Army Dosimetry Center.  Although these attempts at additional development were unavailing, the Board is satisfied that a diligent effort has been made to acquire all relevant evidence.  The RO also referred the claim to the Under Secretary for Benefits, who obtained an opinion from VA's Director of Environmental Health.  38 C.F.R. § 3.311(c).  The information provided was accurate, based on the evidence of record, and the opinion rendered considered all relevant factors for consideration as set forth by 38 C.F.R. § 3.11(e).  The opinion is more than adequate.  No outstanding evidence has been identified that has not otherwise been obtained.  

The Board acknowledges that a VA medical opinion was not obtained to determine whether the Veteran's thyroid cancer is related to service (other than being a radiogenic disease).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the Veteran does not contend that his thyroid cancer had its onset in-service or within one year of service discharge, or that he has been suffering from symptoms since service.  His sole argument has been that his exposure to radiation in service caused his thyroid cancer.  As such, the Board does not find that a duty to afford the Veteran a VA examination is triggered.  In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

As the Veteran was asked for specific information regarding his handling of radioactive material in service and the claim was forwarded to the Under Secretary for Benefits for review under 38 C.F.R. § 3.311(c), the Board finds that there has been substantial compliance with its remand and that another remand to obtain additional information would not benefit the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Finally, a discussion of the Veteran's March 2013 hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for thyroid cancer was identified as an issue at the hearing.  Moreover, the Veteran was given the opportunity to testify about the nature and extent of his ionizing radiation exposure.  



II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Establishing service connection for a disorder as due to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3), as he has not participated in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  The Veteran has not asserted such participation.  

However, if the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).  

Here, the Veteran has been diagnosed with non-Hodgkin's lymphoma of the thyroid, a "radiogenic disease" under 38 C.F.R. § 3.311.  The Veteran contends that he was exposed to radiation in service while handling atomic artillery rounds.  Requests from the NPRC and the Army Dosimetry Center were returned negative for any records of the Veteran having been exposed to radiation in service, and his file does not contain a Form DD 1141 (Record of Occupational Exposure to Ionizing Radiation).  However, as the Veteran received specializing training in Atomic Projectile Assembly School and obtained certification in the same, and served as an ammunition bearer, the Board accepts the Veteran's history of being exposed to depleted uranium and thereby some level of exposure to ionizing radiation.  

In April 2013, the Board requested that the claim be referred to the Under Secretary for Benefits, who, in turn, referred the claim to the Under Secretary of Public Health for preparation of a dose estimate, to the extent feasible and a medical opinion as to whether it is at least as likely as not that the Veteran's thyroid cancer was the result of exposure to ionizing radiation.  

In December 2013, the Director of the Environmental Health Program, Dr. P.C., opined that it is "unlikely" that the Veteran's thyroid cancer can be attributed to exposure to ionizing radiation, including depleted uranium, while in military service.  In assigning a dose estimate, Dr. P.C. stated: 

the driver of a fully loaded Mark 1 Abrams tank could receive as much as 0.3 microsieverts per hour.  If a soldier drove a tank 10 hours a day for 30 days, this would give him a total maximum whole body dose of 90 microsieverts, or 9 millirems per month.  This assumes a full load of DU projectiles and DU shielding in the tank turret and body.  We will assign a dose of 10 times this to give the Veteran the benefit of the doubt.  Therefore his assigned total dose is: time in service of 25 months X 9 millirem per month X 10= 2225 millirem (2.25 rem).  

His opinion went on to state that: 

The [Health and Physics Society position statement PS010-1] goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  

The Board finds that the Director's opinion complied with the requirements of 38 C.F.R. § 3.311(c), and is of high probative value in this case.  Notably, the opinion considers all relevant factors, to include the Veteran's contentions regarding his claimed in-service exposure to ionizing radiation, to include depleted uranium, his personal characteristics such as age, gender, time since reported exposure and post-service carcinogen exposure, as well as his pertinent family history.  Moreover, a review of the evidence of record indicates that the information supplied to the Director was accurate, and there is no reason to conclude that the Director's conclusions were made based on an incorrect factual basis.  See 38 C.F.R. § 3.311(e).  

In support of his claim, the Veteran has submitted statements from private physicians, Drs. J.C., M.K, C.B, and a letter from a physician at Cancer Specialists of Oklahoma.  Each of these letters states that it is more likely than not that the Veteran's thyroid cancer was caused by exposure to radiation on active duty.  When there is conflicting evidence in the record, the Board must assess the weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, the Board finds that the conclusions in the December 2013 Director's opinion outweigh the private physicians' opinions.  Specifically, as is noted in 38 C.F.R. § 3.311(e), the impact of ionizing radiation exposure has on an individual is subject to many factors such as the dose amount, duration of exposure, time since exposure, and the individual characteristics of the exposed individual (i.e. height, weight, and gender).  The Director's opinion considered these factors.  On the other hand, the private physicians only referenced the Veteran's medical history and provided little specific rationale for the positive opinions other than broad generalizations regarding the connection between radiation exposure and cancer.  There are many other factors that the private physicians did not consider; crucially, they were unaware of the dose estimate assigned when they drew their conclusions.

The Veteran has also submitted a number of articles that posit a relationship between radiation and cancer.  However, none of these articles are sufficient to support entitlement to service connection as they fail to indicate a direct causative relationship between thyroid cancer and radiation exposure.  Most merely indicate that such a relationship is a possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (service connection may not be based on speculation or mere possibility). These articles also do not in any way relate the Veteran's variously diagnosed thyroid cancer to his in-service radiation exposure.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").  Indeed, as is evident in the language of 38 C.F.R. § 3.311(e), whether a disorder is related to radiation exposure depends on a number of individual factors.  An article that comments generally on such relationships is of minimal value to the Veteran's specific situation.  

Therefore, even when giving the Veteran the benefit of the doubt and assuming that he was exposed to ionizing radiation in service, the evidence does not indicate that his thyroid cancer is at least as likely as not related to any radiation exposure, to include depleted uranium.  Service connection is not warranted on this basis.  

Although it has been the Veteran's primary assertion that his thyroid cancer is attributable to in-service ionizing radiation exposure, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

In this case, service connection is not warranted based on active duty service.  The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a thyroid disorder such as thyroid cancer.  His separation examination in January 1961 was normal.  He does not contend otherwise.  Therefore, no chronic thyroid disorder was noted in service.  

Post-service evidence does not reflect thyroid symptomatology until the Veteran was diagnosed with thyroid cancer in October 2006, 35 years after he left active duty.  Moreover, the Veteran has never asserted that his claimed disorder was present since active duty or in any way directly related to active service.  Therefore, continuity of symptomatology has not been established, either through the competent medical evidence of record or through the Veteran's statements.  

Further, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty.  There is no evidence of record indicating such a relationship.  Significantly, no treating physician has concluded that such a relationship exists, and the Veteran has not contended so.  To the extent that the Veteran may relate his thyroid cancer to active service, the Board finds that he is not competent to provide testimony regarding its etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection for a knee disorder.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for thyroid cancer, to include as due to ionizing radiation, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


